DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on September 5th, 2016 (FR 1658241). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated March 1st, 2019 and February 3rd, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitations “at least one first moment preceding the appearance of the presbyopia of this individual” and “a sought-after value of at least one geometric or optical parameter” are unclear and render the claim indefinite. Specifically, “the presbyopia” lacks antecedent basis, and as a result it is unclear if this method is only for people who have presbyopia, and how one would know to carry out step a) if the presbyopia hasn’t happened yet, or what would trigger step a) to happen. Further, it is generally unclear what a “sought-after value” is, how desirable does a value have to be to be considered sought-after? This appears to be an unnecessary limitation entirely, as it does not add anything to the claims. Accordingly, these limitations will be interpreted to mean “at least one first moment” and “a value” accordingly. 
Regarding claim 5, the limitation “a minimal duration defined depending on the individual parameter in question” is unclear and renders the claim indefinite. Specifically, it is unclear how long the duration is, as the individual parameter can vary greatly and it doesn’t even specify how the duration is defined via the parameter. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a duration”. 
Regarding claim 6, the limitation “a moment provided for the following determination of the value of the individual parameter is determined depending on the precedingly determined values of the individual parameter” is unclear and renders the claim indefinite. Specifically, it is unclear how this can be the case for the first moment, because there would not be precedingly determined values. Accordingly, this limitation will be interpreted to mean “a moment”. 
Regarding claim 7, the limitation “in a third step c), a personalized service in the ophthalmic field is further determined for the individual while taking into account at least the first, second and third determined values of said individual parameter and the associated temporal indicators” is unclear and renders the claim indefinite. Specifically, it is unclear what exactly a “personalized service” is in the ophthalmic field or how the service is supposed to take into account the determined values and associated temporal indicators. Accordingly for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “in a third step c), information is determined for the individual”. 

Regarding claims 2-4 and 8-15, these claims depend on a rejected base claim and are therefore allowable for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 6,199,983 B1) in view of Archambeau et al. (US 2016/0161766 A1).
Regarding claim 1, Kato teaches a method for determining an item of personalized visual-compensation progressive ophthalmic equipment for an individual, wherein the following steps are carried out: 
	a) in a data-acquiring first phase, at at least one first moment preceding the appearance of the presbyopia of this individual, at least one value of at least one individual parameter of said individual is determined (See, e.g., column 7 line 59 to column 8 line 10 which explain that a value such as the diopter is recorded for a user. Note this limitation is met in light of the 112 rejection above), 
	b) in a second step of determining the item of personalized visual-compensation progressive ophthalmic equipment, a sought-after value of at least one geometric or optical parameter of said item of visual-compensation progressive ophthalmic equipment is determined while taking into account said at least one value, determined in step a), of said individual parameter (See, e.g., column 8 lines 11-20 which explain that fitting data for the spectacles is used in the manufacturing process, including camber angle which meets this limitation).
	Kato lacks an explicit disclosure wherein the individual parameter value is determined in correspondence with an associated temporal indicator and the associated temporal indicator is taken into account while determining the geometric or optical parameter. 
	However, in an analogous optical field of endeavor, Archambeau teaches the use of user data and/or viewing condition data and/or activity data that is stored over time and used to determine a geometric or optical parameter of ophthalmic equipment (See, e.g., paragraphs [0111]-[0112] which explain this).
	It would have been obvious to a person having ordinary skill in the art to modify the method of Kato to include a temporal indicator for the individual parameter & take it into account when determining the geometric or optical parameter, as taught by Archambeau, for the purpose of getting a more appropriate geometric or optical parameter (See, e.g., paragraph [0112] which explains this). 
Regarding claim 2, Kato in view of Archambeau teaches the method set forth above and further teaches in step a), a plurality of values of said individual parameter are determined, said plurality of values of said individual parameter comprising said value determined at said first moment preceding the appearance of the presbyopia of the individual (See, e.g., column 7 line 59 to column 8 line 10 which explain that multiple values can be determined), and at least one second and one third values of said individual parameter, which are determined at a second and a third moments that follow said first moment, and this plurality of values of said individual parameter of the wearer is recorded in said database, each in correspondence with the corresponding temporal indicator (Note this limitation is met as the modified method of Kato above includes storing the data over time, i.e., second and third moments following the first moment, and they are recorded to be used later).
Regarding claim 3, Kato in view of Archambeau teaches the method set forth above and further teaches wherein, in step b), the sought-after value of the geometric parameter is determined while taking into account the temporal variation in said values of the plurality of values, determined in step a), of the individual parameter (Note that as modified above, this is how the method is carried out, as explained in the rejection of claim 1 above). 
Regarding claim 4, Kato in view of Archambeau teaches the method set forth above but lacks an explicit disclosure wherein, in step a), said first, second and third different moments are separated pairwise by at least twenty-four hours.
	However, the temporal separation of the moments corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the temporal separation of the moments impacts the deviation of the value of the individual parameter from the original moment, as the closer the moments are together in time, the less the parameter will deviate from the original moment. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temporal separation between the moments to be at least twenty-four hours for the purpose of giving the user a better picture of how the parameter is changing over time.
Regarding claim 5, Kato in view of Archambeau teaches the method set forth above and further teaches wherein said first, second and third different moments are spaced apart in time by a minimal duration defined depending on the individual parameter in question (Note that as there are three moments separated temporally, this limitation is met in light of the 112 rejection above).
Regarding claim 6, Kato in view of Archambeau teaches the method set forth above and further teaches wherein, in step a), a moment provided for the following determination of the value of the individual parameter is determined depending on the precedingly determined values of the individual parameter (Note that as there is at least a moment this limitation is met in light of the 112 rejection above).
Regarding claim 7, Kato in view of Archambeau teaches the method set forth above and further teaches wherein in a third step c), a personalized service in the ophthalmic field is further determined for the individual while taking into account at least the first, second and third determined values of said individual parameter and the associated temporal indicators (See, e.g. Fig. 1 which includes steps that meet this limitation in view of the 112 rejection applied above).
Regarding claim 8, Kato in view of Archambeau teaches the method set forth above and further teaches wherein, in step a), at least one value of said plurality of values of said individual parameter is measured by a sensor integrated into a spectacle frame, and/or from one or more captured images and/or using a dedicated tool and/or using a questionnaire filled in by the individual (See, e.g., column 7 line 59 to column 8 line 20 which explain that the eye information can be obtained by measurement at an optometrist, which would require a dedicated tool). 
Regarding claim 11, Kato in view of Archambeau teaches the method set forth above and further teaches wherein in step a), a value of at least one control parameter relating to the individual is also determined and recorded in said database, in correspondence with said at least one value of the individual parameter and the corresponding temporal indicator (See, e.g., column 8 lines 21-30 which explain this), and in step b), the importance of said at least one value of the individual parameter determined in step a) is weighted depending on the value of the associated control parameter (See, e.g., column 3 lines 20-26 which explain that the lifestyle information is used to obtain the spectacles, meeting this limitation).
Regarding claim 13, Kato in view of Archambeau teaches the method set forth above and further teaches wherein, said control parameter comprises a physiological parameter and/or a morphological parameter and/or a behavioral parameter and/or a neuro-cognitive parameter and/or a psychological parameter and/or an objective or subjective parameter relating to an item of ophthalmic equipment of the individual (Note that the lifestyle information corresponds to behavioral parameters).
Regarding claim 14, Kato in view of Archambeau teaches the method set forth above and further teaches wherein, in step a), said individual parameter comprises a physiological parameter and/or a morphological parameter and/or a behavioral parameter and/or a neuro-cognitive parameter and/or a psychological parameter and/or an objective or subjective parameter relating to an item of ophthalmic equipment of the individual (Note that the diopter of the user is a physiological parameter).
Regarding claim 15, Kato in view of Archambeau teaches the method set forth above and further teaches wherein, in step b), said at least one geometric or optical parameter of the determined item of visual-compensation equipment comprises a geometric or optical parameter of an ophthalmic lens of the item of equipment and/or a geometric parameter of the frame of the item of equipment (Note that the camber angle is a geometric parameter).

Allowable Subject Matter
Claims 9, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein in step a), at least one value of said plurality of values of said individual parameter, corresponding to a given moment, is estimated via a calculation dependent on prior values of this individual parameter determined before this given moment and on a model of the variation over time of this individual parameter.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein, a plurality of values of the individual parameter being determined in step a), in step b), the importance of each value, determined in step a), of said individual parameter is weighted depending on the variation over time in this control parameter.

Regarding claim 10, this claim depends on an allowable base claim and is therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872